2018 WI 8

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2017AP1255-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Michael Leslie Cummings, Attorney at
                        Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Michael Leslie Cummings,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST CUMMINGS

OPINION FILED:          January 19, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2018 WI 8
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.    2017AP1255-D


STATE OF WISCONSIN                           :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael Leslie Cummings, Attorney
at Law:

Office of Lawyer Regulation,
                                                                    FILED
            Complainant,                                       JAN 19, 2018
      v.                                                          Diane M. Fremgen
                                                                  Acting Clerk of
                                                                    Supreme Court
Michael Leslie Cummings,

            Respondent.




      ATTORNEY    disciplinary     proceeding.          Attorney's         license

suspended.


      ¶1    PER CURIAM.     In this disciplinary matter we are asked

to determine whether Attorney Michael Leslie Cummings' license

to practice law in Wisconsin should be suspended for a period of

six months, as discipline reciprocal to that imposed by the

Supreme Court of Illinois.

      ¶2    After reviewing this matter, we conclude that Attorney

Cummings'    license   to   practice   law   in     this     state     should        be
suspended for a period of six months.            In light of the fact that
                                                            No.   2017AP1255-D



Attorney   Cummings   has   not   contested   the   OLR's    complaint    and

there has not been a need for the appointment of a referee, we

do not impose the costs of this proceeding on Attorney Cummings.

    ¶3     The Office of Lawyer Regulation (OLR) initiated this

proceeding by filing a complaint, an order to answer, and a

motion pursuant to Supreme Court Rule (SCR) 22.22(3),1 requesting

the court to order Attorney Cummings to show cause, in writing,

why the imposition of discipline identical to that imposed in

Illinois would be unwarranted.           The OLR's complaint contained

two counts:   (1) that Attorney Cummings is subject to discipline

reciprocal to a six-month suspension in Illinois and (2) that

Attorney Cummings had violated SCR 22.22(1)2 by failing to notify


    1
      SCR 22.22(3) provides the supreme court shall impose
    the identical discipline or license suspension unless
    one or more of the following is present:

         (a) The procedure in the other jurisdiction was
    so lacking in notice or opportunity to be heard as to
    constitute a deprivation of due process.

         (b) There  was   such         an  infirmity   of  proof
    establishing the misconduct       or medical incapacity that
    the supreme court could          not accept as final the
    conclusion in respect to         the misconduct or medical
    incapacity.

         (c) The    misconduct   justifies            substantially
    different discipline in this state.
    2
        SCR 22.22(1) provides:

    An attorney on whom public discipline for misconduct
    or a license suspension for medical incapacity has
    been imposed by another jurisdiction shall promptly
    notify the director of the matter. Failure to furnish
    the notice within 20 days of the effective date of the
                                                    (continued)
                                     2
                                                                        No.   2017AP1255-D



the   OLR    of    the   Illinois    suspension.           This       court   issued    the

requested order to show cause, but Attorney Cummings did not

file a response.           He also has not filed an answer or other

response to the OLR's complaint.                 Accordingly, we proceed with

the resolution of this matter pursuant to SCR 22.22(3).

      ¶4     Attorney Cummings was admitted to the practice of law

in Illinois in 1995.           He was also admitted to the practice of

law in this state in November 1997.                   According to the Illinois

disciplinary materials attached to the OLR's complaint, Attorney

Cummings had been practicing law as an associate attorney at a

law   firm    in    Highland    Park,      Illinois,        at    the     time   of     the

underlying events, but he was unemployed as of early 2017.

      ¶5     Prior to this proceeding, Attorney Cummings has not

been the subject of professional discipline in this state.                              His

license      to    practice    law    in       Wisconsin,        however,      has     been

administratively suspended since October 2000 for failure to pay

mandatory bar dues and supreme court assessments.

      ¶6     According to the Illinois disciplinary records, the
Illinois     license     suspension     arose        out   of     a    mechanic's      lien

matter that was assigned to Attorney Cummings by the firm at

which he worked.          Specifically, in May 2014 Attorney Cummings

was directed to have a mechanic's lien prepared and recorded on

behalf of a client that was a subcontractor on a multi-unit

residential construction project in Campbell County, Kentucky.

      order   or   judgment   of               the     other          jurisdiction
      constitutes misconduct.


                                           3
                                                                      No.     2017AP1255-D



Because Attorney Cummings was not licensed to practice law in

Kentucky, he contacted a Kentucky lawyer to handle the matter.

Attorney Cummings was supposed to provide that lawyer with the

information necessary for the lawyer to prepare and record the

mechanic's lien.          In order for the subcontractor's lien to be

valid   under      Kentucky      law,    the       subcontractor     was    required      to

provide to the property owner notice of its intent to record the

mechanic's lien against the property on or before August 12,

2014.       As   of   that     date,    however,       Attorney    Cummings        had   not

provided the necessary information to the Kentucky lawyer so no

such notice was given.

       ¶7    At some point between August 12 and 21, 2014, Attorney

Cummings fabricated a document that purported to be a mechanic's

lien that had been recorded in Campbell County, Kentucky, on

behalf of the subcontractor.                   Attorney Cummings delivered the

fraudulent lien to the client and falsely represented that it

had been properly recorded.

       ¶8    The      client    soon    discovered       that     Attorney     Cummings'
mechanic's lien was fraudulent and that no mechanic's lien had

been recorded on its behalf.                       The client sued both Attorney

Cummings and his law firm in December 2015.                          In February 2016

the law firm terminated Attorney Cummings' employment.                              In May

2016    Attorney      Cummings     paid    a       settlement   to    the    now    former

client.

       ¶9    The      Illinois    Attorney         Registration      and    Disciplinary

Commission (ARDC) filed a disciplinary petition regarding the
mechanic's       lien   matter,        alleging      that   Attorney       Cummings      had
                                               4
                                                                        No.    2017AP1255-D



failed to act with reasonable diligence, in violation of Rule

1.3 of the Illinois Rules of Professional Conduct (IRPC); had

failed to keep his client reasonably informed about the status

of the lien matter, in violation of IRPC 1.4(a)(3); and had

engaged      in    conduct      involving       dishonesty,        fraud,     deceit,    or

misrepresentation, in violation of IRPC 8.4(c).                               Based on a

number of Illinois disciplinary precedents and consideration of

both    aggravating       and    mitigating         factors,       including     Attorney

Cummings' remorse for his misconduct, the ARDC requested a six-

month suspension.         Attorney Cummings admitted the assertions in

the ARDC's petition and consented to the imposition of a six-

month    suspension.           The    Supreme      Court    of     Illinois    ultimately

imposed the requested six-month suspension.

       ¶10    Supreme Court Rule 22.22(3) provides that this court

"shall impose the identical discipline or license suspension"

unless    one      or   more    of     the   three        listed    exceptions       apply.

Attorney     Cummings     has        not   filed    any     response     to    the   OLR's

complaint or to this court's order, alleging that any exception
applies.      Our own review of the matter leads us to conclude that

none apply.        Accordingly, we conclude that the imposition of a

six-month suspension of Attorney Cummings' license to practice

law in Wisconsin, as reciprocal discipline, is warranted.

       ¶11    IT   IS   ORDERED       that   the     license       of   Michael      Leslie

Cummings to practice law in Wisconsin is suspended for a period

of six months, effective the date of this order.

       ¶12    IT   IS   FURTHER       ORDERED      that    Michael      Leslie   Cummings
shall comply with the provisions of SCR 22.26 concerning the
                                             5
                                                      No.    2017AP1255-D



duties of a person whose license to practice law in Wisconsin

has been suspended.

     ¶13   IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement from the

suspension imposed herein.3




     3
       In   addition  to   obtaining   reinstatement  from   the
disciplinary suspension imposed by this order, before he is able
to practice law in Wisconsin, Attorney Cummings will also be
required to complete the procedures for reinstatement from the
administrative suspension currently in effect for failure to pay
applicable bar dues and supreme court assessments.


                                   6
    No.   2017AP1255-D




1